                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

  TEEL S. STYLES,                                  §
                                                   §
          Plaintiff,                               §
                                                   §
  v.                                               §     3:18-CV-00444-M (BT)
                                                   §
  WALMART SAM’S CLUB,                              §
                                                   §
           Defendant.                              §

 ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION OF
              THE UNITED STATES MAGISTRATE JUDGE
       The Court has under consideration the Findings, Conclusions, and Recommendation of

United States Magistrate Judge Rebecca Rutherford dated November 21, 2018. Using a form

Complaint provided by the Clerk’s Office, Plaintiff filed an objection to Judge Rutherford’s

Findings, Conclusions, and Recommendation (ECF No. 20) on December 11, 2018. Accordingly,

the Court has made a de novo review of those portions of the proposed Findings, Conclusions, and

Recommendation to which objections were made. The objections are overruled, and the Court

accepts the Findings, Conclusions, and Recommendation of the United States Magistrate Judge.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion for Default Judgment (ECF No.

14) is DENIED, and that Defendant Walmart Sam’s Club’s Motion to Dismiss (ECF No. 11) is

GRANTED. Plaintiff shall have one, final opportunity to amend her complaint and plead facts

sufficient to state a claim for relief within 30 days of the signing of this Order.

       SO ORDERED, this 17th day of December, 2018.




                                                   1
